COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Cheri Vega v. Arturo Lira

Appellate case number:      01-16-00369-CV

Trial court case number:    2008-11473

Trial court:                309th District Court of Harris County

      On June 29, 2016, counsel for appellee, Arturo Lira, filed appellee’s motion to
dismiss for lack of jurisdiction. However, after a preliminary review, appellee’s motion
to dismiss for lack of jurisdiction fails to comply with Texas Rules of Appellate
Procedure 9.5(d) and 10.1(a)(5) because the motion fails to contain a certificate of service
on appellant’s counsel and a certificate of conference with appellant’s counsel. See TEX.
R. APP. P. 9.5(d), 10.1(a)(5).

       Accordingly, the Court sua sponte directs the Clerk of this Court to STRIKE
appellee’s motion to dismiss for lack of jurisdiction without prejudice to refiling a motion
in compliance with Rules 9.5(d) and 10.1(a)(5).

       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: July 7, 2016